The statute on which Mr. Justice NORTH relies (3 Comp. Laws 1929, § 12460 [Stat. Ann. § 24.296]) is a part of the general insurance law of this State. Referring to suits brought by an injured party for damages resulting from negligent operation of a motor vehicle it provides as follows:
"In such original action, such insurance company, or other insurer, shall not be made, or joined as a party defendant, nor shall any reference whatever be made to such an insurance company, or other insurer, or to the question of carrying of such insurance during the course of trial." *Page 47 
In some cases this court has found exceptions to that part of the above provision which forbids any reference to be made to insurance, during the trial. Harker v. Bushouse, 254 Mich. 187;  Gegan v. Kemp, 302 Mich. 218; Anderson v. Conterio,303 Mich. 75; White v. Makela, 304 Mich. 425; Bathke v.City of Traverse City, 308 Mich. 1; Gleason v. Hanafin,308 Mich. 31. However, we have not allowed any exception to the plain prohibition of the statute that an insurance company shall not be made, or joined as a party defendant. To allow such a suit to be maintained in this State against an insurance company as sole defendant is squarely prohibited by the statute without any exception. This is a question of jurisdiction, not one of substantive law. In this State the plain language of the statute controls, the court has no jurisdiction of such a suit against the insurance company, and for that reason I concur in the conclusion reached by Mr. Justice NORTH.
BUSHNELL, J., concurred with BOYLES, J.